DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
The dependency of claims 9-12 and 16-19 were deleted by the examiner and changed to depend from claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the prior art does not teach or render obvious the claimed combination, in particular a thermometric infrared camera for capturing infrared images of the asphalt pavement that comprise information of an atmospheric temperature; an active infrared image sensor for capturing ordinary images of the asphalt pavement, a vehicle positioning device for determining spatial and temporal coordinate TS1, TS2, TS3; a three-axis acceleration sensor for collecting vibration information of a rear axle of a vehicle; a mobile platform onto which the thermometric infrared camera, the active infrared image sensor, the vehicle positioning device and the three-axis acceleration sensor are fixed, the mobile platform being provided on the vehicle to continuously move with the vehicle; and one or more processors configured to perform: a) collecting at least ten sample infrared images of cracks on the asphalt pavement, recording a sample atmospheric temperature and a crack growth degree; ranking the crack growth degree into three levels of 1, 2 and 3 according to a traditional crack severity classification method; b) processing the sample infrared images in step a), cutting off transition zone between said crack samples and said asphalt pavement and obtaining measured temperature difference data between said crack samples and said asphalt pavement in said sample infrared images; matching the infrared images, the atmospheric temperature and the ordinary images with spatial and temporal coordinate TS1 and TS2 to obtain disease information; i) processing the vibration information of the rear axle of the vehicle and matching said vibration information of the rear axle with the spatial and temporal coordinate TS3 to obtain roughness  information j) uploading the disease information and the roughness information to a server database; and k) displaying the disease information and the roughness information of the server database, and identifying and locating crack areas on the asphalt pavement based on the disease information and the roughness information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferguson et al. (6,615,648) which teaches a platform for sensing road pavement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853